Citation Nr: 0027321	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-09 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nephrolithiasis, 
claimed on a direct basis and as a residual of exposure to 
mustard gas during service.

2.  Entitlement to service connection for coronary artery 
disease, claimed on a direct basis and as a residual of 
exposure to mustard gas during service.

3.  Entitlement to service connection for cognitive disorder, 
claimed on a direct basis and as a residual of exposure to 
mustard gas during service.

4.  Entitlement to service connection for eye disorders, 
including pseudophakia of the right eye, cataract and 
Horner's syndrome of the left eye, and bilateral age-related 
macular degeneration, claimed on a direct basis and as a 
residual of exposure to mustard gas during service.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, claimed on a direct basis and as a residual of 
exposure to mustard gas during service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from June 1942 to October 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  That rating decision denied 
service connection for the following conditions, on a direct 
basis and as a residual of exposure to mustard gas during 
service: (1) nephrolithiasis, (2) coronary artery disease; 
(3) cognitive disorder; and (4) eye disorders, including 
pseudophakia of the right eye, cataract and Horner's syndrome 
of the left eye, and bilateral age-related macular 
degeneration.  The RO's December 1998 rating decision also 
found that the appellant had not submitted new and material 
evidence to reopen his claim for service connection for a 
skin disorder, claimed on a direct basis and as a residual of 
exposure to mustard gas during service.  The appellant 
subsequently filed a timely notice of disagreement and 
substantive appeal concerning all of these issues.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The earliest medical evidence of record noting a 
diagnosis of nephrolithiasis, coronary artery disease, 
cognitive disorder, or an eye disorder is dated in February 
1993, over 48 years after the veteran's discharge from the 
service. 

3.  There is no nexus shown between the veteran's military 
service, including exposure to mustard gas, and the 
postservice development of nephrolithiasis, coronary artery 
disease or cognitive disorder.

4.  The claims to service connection for nephrolithiasis, 
coronary artery disease and a cognitive disorder are not 
plausible.

5.  The evidence does not establish that the veteran 
experienced full-body exposure to mustard gas or nitrogen 
during his active duty service.

6.  There is no competent medical evidence of any symptoms, 
or disorders, of exposure to mustard gas, nitrogen or 
Lewisite during his active duty service.

7.  There is no competent medical evidence that the veteran's 
current eye disorders are related to inservice exposure to 
mustard gas or Lewisite.

8.  In February 1994, the RO issued a rating decision that 
denied the veteran's claim for service connection for a skin 
disorder, claimed on a direct basis and as a residual of 
exposure to mustard gas during service, the veteran was 
provided notice of the February 1994 rating decision that 
same month and was provided his appellate rights; he did not 
perfect his appeal of this decision.

9.  Evidence associated with the record since the RO's 
February 1994 rating decision is not so significant that it 
must be considered along with all the evidence of record in 
order to fairly decide the merits of the veteran's claim for 
service connection for a skin disorder, claimed on a direct 
basis and as a residual of exposure to mustard gas during 
service.


CONCLUSIONS OF LAW

1.  The claims for service connection for nephrolithiasis, 
coronary artery disease and a cognitive disorder, claimed on 
a direct basis and as a residual of exposure to mustard gas 
during service, are not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 
3.309, 3.316 (1999).

2.  Service connection for an eye disorder, including 
pseudophakia of the right eye, cataract and Horner's syndrome 
of the left eye, and bilateral age-related macular 
degeneration, on a direct basis and as a residual of exposure 
to mustard gas during service, is not warranted.  38 U.S.C.A. 
§§ 101(16), 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 
3.316 (1999).

3.  The February 1994 rating decision of the RO denying 
service connection for a skin disorder, claimed on a direct 
basis and as a residual of exposure to mustard gas during 
service, is final.  38 U.S.C.A. § 7105(c) (West 1991).

4.  Evidence received since the RO's February 1994 rating 
decision denying service connection for a skin disorder, 
claimed on a direct basis and as a residual of exposure to 
mustard gas during service, is not new and material, and the 
veteran's claim for service connection for a skin disorder 
has not been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "presumptive" basis.  
38 U.S.C.A. §§ 101(16), 1110, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.307, 3.309 
(1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, for a service-connection 
claim to be well grounded, a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (citing Caluza, supra, and Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), cert. denied sub nom. Epps v. West, 524 U.S. 940, 118 
S. Ct. 2348, 141 L. Ed. 2d 718 (1998) (mem.)).

Alternatively, either or both of the second and third Caluza 
elements can be satisfied under 38 C.F.R. § 3.303(b) by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  The credibility of the 
evidence presented in support of a claim is generally 
presumed when determining whether it is well grounded. See 
Elkins, 12 Vet. App. at 219 (citing Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995)). 

In cases involving exposure to specified vesicant agents 
(mustard gas and Lewisite) under 38 C.F.R. § 3.316, the 
burden of submitting a well-grounded claim is a relaxed 
standard rather than the generally applicable Caluza test.  
Specifically, the United States Court of Appeals for Veterans 
Claims (Court) has held that under 38 C.F.R. § 3.316 "the 
veteran is relieved of his burden of providing medical 
evidence of a nexus between the current disability and the 
in-service exposure.  . . .  The regulation does not require 
a medical nexus, but rather a nexus is presumed if the other 
conditions [of the regulation] are met.  The reason behind 
this relaxed standard is the circumstances [of secrecy] 
surrounding the testing of mustard gas."  Pearlman v. West, 
11 Vet. App. 443, 446 (1998).

In addition to the presumption discussed above, tumors, 
malignant, and diseases affecting the organic nervous system, 
may be presumed to have been incurred during active military 
service if manifested to a degree of 10 percent within the 
first year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

The veteran's complete service medical records are not 
available for review for evidence of exposure to specified 
vesicant agents or incurrence of the alleged residual 
conditions while the veteran was on active duty.  These 
records are believed to have been destroyed in a fire at the 
National Personnel Records Center (NPRC).  Consequently, in 
reaching this decision, the Board fully acknowledges and 
accepts its heightened obligation to provide an explanation 
of the reasons or bases for its findings and to consider the 
benefit of the doubt rule under 38 U.S.C.A. § 5107(b).  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

II.  Factual Background

The veteran served on active duty in the United States Army 
from June 1942 to October 1945.

In August 1993, the veteran filed his original application 
for compensation and pension, VA Form 21-526, seeking service 
connection for a heart condition, stomach condition, skin 
condition, kidney condition and hypertension.  On his 
application form, the veteran denied receiving any inservice 
treatment for these conditions.  The veteran also failed to 
list any post service medical treatment regarding these 
conditions.

In support of his claim, medical treatment records, dated 
from January 1993 to July 1993, were retrieved by the RO from 
the VA medical center in Little Rock, Arkansas.  A January 
1993 treatment report noted the veteran's complaints of 
hypertension and gastroesophageal reflux disease.  A surgical 
pathology report, dated in February 1993, noted that a lesion 
containing basal cell carcinoma was excised from the 
veteran's left cheek.  An ultrasound examination of the 
veteran's kidneys, performed in February 1993, revealed 
findings consistent with renal arterial stenosis.  A 
subsequent treatment report, dated in February 1993, noted an 
assessment of renal calculus.  A July 1993 treatment report 
noted an impression of coronary artery disease.  A 
hospitalization report, dated in July 1993, noted that the 
veteran was admitted to the cardiothoracic surgery clinic on 
July 28, 1993, with pain in both arms and shoulders radiating 
down to his hands.  The report noted the veteran's history of 
carotid endarterectomy five or six years earlier.  It also 
noted the veteran's past medical history of hypertension, 
carotid stenosis, renal calculi, skin cancer and irritable 
bowel.  During his hospitalization, the veteran underwent 
coronary artery bypass graft, times four vessels, using 
bilateral saphenous vein grafts.  His post-surgical course 
was reportedly normal.  

In February 1994, the RO issued a rating decision that 
denied, in part, service connection for a skin disorder, 
secondary to inservice chemical exposure.  The stated basis 
for the RO's February 1994 rating decision was as follows:

The veteran has not submitted evidence of 
circumstances of chemical exposure.  A 
basal cell carcinoma was removed from the 
veteran's face 2/19/93.  Service 
connection is not established for this 
condition as not shown in service or 
within one year of service.

The veteran was notified of this decision by letter dated in 
that same month.  However, the veteran failed to perfect his 
appeal of this decision, and it became final. 38 U.S.C.A. 
§ 7105(c) (West 1991).

In May 1998, the veteran submitted a letter in support of his 
claim.  In his letter, the veteran stated:

While in the army in England I handled 
toxic chemicals used in warfare (1943 - 
1944).

Mustard gas - loading bombs as a training 
exercise.

Chlorinated lime - used as a 
decontaminating agent.  I also 
demonstrated its use.

Acetylene tetra chloride and chlorinated 
parofin - used in treating clothing for 
protection against toxic gases.

The veteran also alleged that during March 1945 he was sent 
to a German chemical manufacturing plant to locate and remove 
sodium for shipment to the United States.   
The veteran stated:

While in Germany (Mar. 1 - 12, 1945) I 
entered an I. G. Farben plant to search 
for and remove sodium.  This product was 
shipped by plane to Manhattan Project, 
Brooklyn Naval Yard.

This sodium was immersed in oil in 55 
gal. drums.  It was stored in a sealed 
bunker with the entrance bricked solid.  
There were approximately 100 to 150 
drums.  We removed 32 or 33.

In a subsequent letter, received in June 1998, the veteran 
stated:

The Polish prisoners who were forced to 
work in this plant stated that it was 
used for the manufacture of nerve gas.  
Gas was made in the plant and stored in 
bunkers in a park (Baden Baden) about 30 
miles from the plant.  

We searched through the plant and also 
went to the park where the gas was 
stored.  We were in the area 3 days and 2 
nights.

While in the plant I wore protective 
clothing and gas mask.

In July 1998, a VA general physical examination was 
conducted.  The report of this examination noted the 
veteran's narrative history of multiple kidney stones "over 
the past 30-40 years."  The report also noted the veteran's 
narrative history of coronary artery disease.   X-ray 
examination of the veteran's chest revealed post coronary 
bypass grafting changes without evidence of acute pulmonary 
disease.  The report concluded with impressions of 
nephrolithiasis and coronary artery disease.

In July 1998, a VA examination of the skin was conducted.  
The report of this examination noted "[i]n recent years, [the 
veteran], who is quite fair, has had a number of changes from 
sun damage.  He has had extensive damage of his skin and has 
developed a number of skin cancers."  The report also noted 
that he has had several lesions excised, including basal cell 
carcinomas.  Physical examination revealed considerable sun 
damage on the skin of the face.  The report stated:

There are a number of actinic keratoses 
along the margin of the scalp on the 
right side.  The patient has a scar from 
curettage and desiccation apparently on 
the left cheek adjacent to the nasolabial 
fold.  There is an erythematous lesion 
just medial to this that probably 
deserves a biopsy.  He has an 
inflammatory lesion that is excoriated on 
the left lower cheek.  He has a number of 
actinic keratoses on the left cheek and 
he has several actinic keratoses on the 
dorsum of both hands and on his forearms.  
The examination otherwise is fairly 
normal.

The report concluded with an impression of "extensively sun 
damaged skin with multiple actinic keratoses and a history of 
multiple basal cell carcinomas."

In July 1998, a VA ophthalmology examination was conducted.  
The report of this examination noted diagnoses of 
pseudophakia of the right eye, cataract and Horner's syndrome 
of the left eye, and bilateral age-related macular 
degeneration.

A VA examination for mental disorders was also conducted in 
July 1998.  The report of this examination noted the 
veteran's complaints "that the first time he had problems 
with his memory was nearly twenty years ago."  The report 
noted that the veteran worked for many years following his 
discharge from the service as a petroleum analysis.  The 
report also stated:

The veteran reported that he was exposed 
to what he thinks might have been nerve 
gas when he had to search a plant, and 
they had to break into a sealed Bunker.  
He did wear protective equipment and had 
no symptoms of exposure at the time.

Mental status examination revealed that the veteran's thought 
processes and associations were logical and tight.  While 
there were times when he seemed to have difficulty finding 
the right word, no gross impairment in memory was observed.  
The report concluded with a diagnosis of cognitive disorder.  
The VA examiner also commented that he "did not find evidence 
on today's examination that the veteran's memory problems and 
other cognitive difficulties might be secondary to chemical 
exposure."

In June 1998, the RO sent correspondence to the veteran 
informing him that his service medical records were likely 
lost due to fire, and that he should submit any alternative 
documents available to him, including information concerning 
post service medical treatment.  

In August 1998, the RO requested that the National Personnel 
Records Center (NPRC) attempt to verify the veteran's alleged 
inservice chemical exposure.  NPRC's response, received in 
October 1998, indicated that the sick reports from the 7th 
Chemical Depot Company, from March 1945 through June 1945, 
were searched and no remarks or notations regarding the 
veteran were indicated.

III. Analysis

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

	A.  Claims for Service Connection for Nephrolithiasis, 
Coronary 
Artery Disease, a Cognitive Disorder and an Eye 
Disorder, Including
	Pseudophakia Right Eye, Cataract Left Eye, Age-related 
Macular
	Degeneration and Horner's Syndrome, Claimed on a Direct 
Basis and
	as a Result of Exposure to Mustard Gas.

The quality and quantity of the evidence required to meet the 
statutory burden of establishing a well-grounded claim will 
depend on upon the issue presented by the claim. Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  As noted above, 
Congress has relaxed this burden in certain instances, 
providing for presumptive service connection where certain 
statutory requirements are met. See, e.g., 38 U.S.C. §§ 1112 
(creating a presumption of service connection for certain 
diseases "notwithstanding [that] there is no record of 
evidence of such disease during the period of service"); 1116 
(presumptions of service connection for diseases associated 
with exposure to certain herbicide agents "notwithstanding 
that there is no record of evidence of such disease during 
the period of service").  Thus, in order to establish a well-
grounded claim for diseases afforded presumptive service 
connection, the veteran need only show that he or she 
currently suffers from that condition, and that the 
particular statute and/or implementing regulation is 
applicable. See 38 C.F.R. §§ 3.307, 3.309, 3.316 (1999).

Section 3.316 of title 38, Code of Federal Regulations, 
provides for presumptive service connection for certain 
diseases when a veteran has experienced exposure to mustard 
gas and/or Lewisite during military service.  When a veteran 
has had full body exposure to nitrogen or sulfur mustard 
during active military service, the subsequent development of 
chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, or squamous cell carcinoma of the skin is presumed 
service connected. 38 C.F.R. § 3.316(a)(1).  When a veteran 
has had full body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service, the subsequent 
development of a chronic form of laryngitis, bronchitis, 
emphysema, asthma or chronic obstructive pulmonary disease is 
presumed service connected. 38 C.F.R. § 3.316(a)(2).  When a 
veteran has had full body exposure to nitrogen mustard during 
active military service, the subsequent development of acute 
nonlymphocytic leukemia is presumed service connected. 38 
C.F.R. § 3.316(a)(3) (1999).  Thus, to establish a well-
grounded claim for any of the conditions specified in 38 
C.F.R. § 3.316, a claimant need only show (a) that he or she 
currently suffers from that condition, and (2) that he or she 
had full body exposure to the appropriate specified agent. 
See Pearlman v. West, 11 Vet. App. 443 (1998).  In short, 
this regulation does not require a medical nexus, but rather 
a nexus is presumed if the other conditions are met. 

Nephrolithiasis, coronary artery disease and a cognitive 
disorder are not entitled to the presumption of service 
connection through exposure to a vesicant agent because they 
are not among the disorders listed under 38 C.F.R. § 3.316.  
Thus, even assuming the accuracy of the veteran's statements 
regarding exposure to mustard gas, such exposure and the 
later development of these disorders, without competent, or 
medical, evidence of a causal nexus, is not sufficient to 
establish a well-grounded claim based on exposure to mustard 
gas.  

However, these disabilities are currently shown, and The 
United States Court of Appeals for the Federal Circuit has 
determined that specific VA regulations which provide for 
presumptive service connection for disabilities resulting 
from toxin exposure, such as mustard gas, do not preclude a 
veteran from establishing service connection with proof of 
actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Such proof, however, would require competent 
medical evidence which relates his disorders to either his 
period of active service or to toxic gas exposure during his 
period of active service.  Regulations also require a 
continuity of symptomatology to link the post-service 
symptoms to injury during service when the fact of chronicity 
in service is not adequately supported. 38 C.F.R. § 3.303(b) 
(1999).

After a thorough review of the veteran's claims file, the 
Board finds no competent medical evidence suggesting a nexus 
or causal link between any of these conditions and the 
veteran's active duty service, including his alleged 
inservice exposure to nerve/mustard gas and other chemical 
agents. See Combee, 34 F.3d 1039.  No continuity of 
symptomatology is shown following the veteran's discharge 
from active duty service for any of these conditions.  In 
fact, none of these conditions are shown to have developed 
until decades after the veteran's discharge.  The earliest 
medical evidence of record discussing any of these conditions 
is dated in February 1993, over 48 years after the veteran's 
discharge from the service.  Furthermore, in discussing his 
cognitive disorder, the VA examiner commented that he "did 
not find evidence on today's examination that the veteran's 
memory problems and other cognitive difficulties might be 
secondary to chemical exposure."

In view of the foregoing, the Board concludes that there is 
no competent evidence of a nexus between these disabilities 
and military service, and the veteran's claims for service 
connection for nephrolithiasis, coronary artery disease and 
cognitive disorders, claimed on a direct basis and as 
residuals of exposure to mustard gas during service, are not 
well grounded. 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  

The veteran has, however, been diagnosed with at least one 
condition (pseudophakia of the right eye and cataract of the 
left eye) entitled to the presumption under 38 C.F.R. § 
3.316.  The veteran's statements regarding exposure to 
mustard gas are presumed to be true for the purpose of 
establishing a well-grounded claim.  Accordingly, the Board 
finds the veteran's claim for service connection for this 
disorder to be well grounded in that there is a current 
disability entitled to a presumption under 38 C.F.R. § 3.316 
and an allegation of exposure to mustard gas, which must be 
considered as true for the purpose of well grounding the 
claim.  See Pearlman, 11 Vet. App. 443 (1998).  All relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The Board will now 
consider entitlement to service connection for the veteran's 
eye disabilities based on exposure to mustard gas during 
service.

The veteran contends that service connection is warranted due 
to exposure to multiple toxic agents during service.  
Specifically, he alleges inservice exposure to mustard gas, 
nerve gas, chlorinated lime, acetylene tetra chloride, 
chlorinated paraffin and sodium. 

In cases involving exposure to vesicant agents under 
38 C.F.R. § 3.316, the Board must assume that the lay 
testimony of such exposure is true for the purposes of 
establishing a well-grounded claim.  However, "whether or 
not the veteran meets the requirements of this regulation 
[38 C.F.R. § 3.316], including whether or not the veteran was 
actually exposed to the specified vesicant agents, is a 
question of fact for the Board to determine after full 
development of the facts.  The Board, therefore, must 
consider the credibility of the veteran's testimony in light 
of all the evidence in the file.  . . .  Thus, under this 
regulation, the Board is charged with the very difficult task 
of ascertaining what transpired more than fifty years ago 
with very little evidence to consider." Pearlman, 11 Vet. 
App. at 447. 

After a thorough review of the evidence of record, the Board 
concludes that the veteran did not incur full-body exposure 
to vesicant agents listed under 38 C.F.R. § 3.316 (including 
nitrogen, nitrogen mustard, sulfur mustard, and Lewisite) 
during his active military service.  In making this 
determination, the Board notes that the veteran's alleged 
inservice exposure to these conditions was not incurred in 
combat; accordingly the provisions of 38 U.S.C.A. § 1154(b) 
are not applicable in this matter.

A careful review of the veteran's various pleadings and 
statements herein revealed that his alleged exposure was 
limited to handling toxic chemical agents contained within 
"bombs" and "55 gal drums" during his active duty service.  
Although the RO has properly completed the procedures 
outlined in M21-1, Part 3, Chapter 5, Subchapter II, § 5.18, 
concerning the development of claims involving allegations of 
exposure to mustard gas and Lewisite during active service, 
there is no objective evidence in the record indicating that 
the veteran incurred full-body exposure to vesicant agents 
listed under 38 C.F.R. § 3.316 during his service.  The 
report of the veteran's VA mental examination, performed in 
July 1998, noted that the veteran had "no symptoms of 
exposure at the time" of his alleged inservice exposure.  In 
August 1998, the RO requested that the National Personnel 
Records Center (NPRC) attempt to verify the veteran's 
chemical exposure.  NPRC's response, received in October 
1998, indicated that the sick reports from the 7th Chemical 
Depot Company, from March 1945 through June 1945, were 
searched and no remarks were shown regarding the veteran.

The veteran has currently been diagnosed with pseudophakia of 
the right eye, cataract and Horner's syndrome of the left 
eye, and bilateral age-related macular degeneration.  As 
noted above, the Board has found that the veteran did not 
incur full-body exposure to vesicant agents listed under 
38 C.F.R. § 3.316.  Accordingly, the veteran's claim cannot 
rely upon the presumption of service connection under 
38 C.F.R. § 3.316.  The remaining issue before the Board, 
therefore, is whether the veteran has established service 
connection with proof of actual direct causation. Combee, 34 
F.3d 1039.  

After a thorough review of the veteran's claims file, the 
Board finds no competent medical evidence suggesting a nexus 
or causal link between the veteran's current eye disorders 
and his active duty service, including his alleged inservice 
exposure to toxic chemical agents.  As noted above, the 
veteran has currently been diagnosed with pseudophakia of the 
right eye, cataract and Horner's syndrome of the left eye, 
and bilateral age-related macular degeneration.  The first 
competent diagnosis or treatment for any of these conditions 
was not until July 1998, more than 50 years after the veteran 
separated from his active duty service.  There is no 
competent medical evidence of record attributing any of these 
conditions to his active duty service or any exposure to 
mustard gas during that time.  As the veteran has not shown 
that any of these conditions were incurred in or aggravated 
by his active military service, his claims for service 
connection must be denied.

The veteran's contentions that his various eye disorders are 
related to exposure to mustard gas or other toxic chemical 
agents is not competent evidence to establish the etiology of 
these disorders.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because he is not a 
physician, the veteran is not competent to make a 
determination that his current eye disorders, or any other 
disorder, is the result of exposure to mustard gas over fifty 
years ago. See Espiritu, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. at 93.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
for service connection for an eye disorder, including 
pseudophakia of the right eye, cataract and Horner's syndrome 
of the left eye, and age-related macular degeneration, 
claimed on a direct basis and as a residual of exposure to 
mustard gas during service. 38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Because the evidence is not evenly 
balanced, the rule affording the veteran the benefit of the 
doubt does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1999); Gilbert v. Derwinski, 1 Vet. App. 
at 55.

B.  New and Material Evidence to Reopen a Claim of 
Entitlement to Service Connection for Skin Disorder, 
Claimed on a Direct Basis and as a Residual of Exposure 
to Mustard Gas during service. (Issue 5).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be some new evidence which 
contributes to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins, 
12 Vet. App. 209.  First, it must be determined whether the 
evidence submitted by the claimant is new and material.  If 
the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that does not bear directly and 
substantially upon the specific matter under consideration 
and which, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3.156 (1999).  Second, if new and material 
evidence has been presented, it must be determined, 
immediately upon reopening the claim, whether the reopened 
claim is well grounded pursuant to 38 U.S.C. § 5107(a) based 
upon all the evidence and presuming its credibility.  There 
is no duty to assist in the absence of a well-grounded claim.  
Epps, 126 F.3d at 1468, cert. denied, sub nom. Epps v. West, 
524 U.S. 940, 118 S. Ct. 2348 (1998).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO cited the definition 
of material evidence enunciated in Colvin v. Derwinski, 1 
Vet. App. 171 (1991) ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  However, the Board 
concludes that a remand is not necessary herein because no 
prejudice to the appellant will result from the Board's 
appellate disposition herein because the statement of the 
case issued in April 1999 provided notice of the applicable 
law and regulations pertaining to new and material evidence, 
specifically 38 C.F.R. § 3.156.

Initially, the Board observes that the veteran's original 
claim for service connection for a skin disorder, claimed on 
a direct basis and as a residual of exposure to toxic 
chemicals during service, was denied by the RO in a February 
1994 rating decision.  The veteran was notified of this 
decision that same month.  He did not file an appeal of this 
decision, and it became final.  38 U.S.C.A. § 7105(c) (West 
1991). 

In determining the matter under consideration in this case, 
the Board notes that the February 1994 rating decision denied 
the veteran's claim because the evidence of record did not 
reflect evidence of a current skin disorder relating to the 
veteran's active duty service, including any inservice 
exposure to chemical agents.  The RO's February 1994 rating 
decision, therefore, relates primarily to the second and 
third elements of a well-grounded claim for service 
connection.  (A claim for service connection for a disorder 
typically involves three issues or "elements":  (1) a 
current disability; (2) incurrence or aggravation of a 
disease or injury in service; and (3) a causal nexus between 
the current disability and the disease or injury incurred or 
aggravated in service.  Evans v. Brown, 9 Vet App 273 (1996); 
Caluza v. Brown, 7 Vet. App 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996)).  Accordingly, the 
specific matter under consideration is whether the veteran 
incurred a skin disorder during his active duty service or 
manifested a malignant skin problem within the first post 
service year. 

Since the February 1994 rating decision, the veteran has 
submitted essentially only two types of evidence: (1) 
numerous lay statements from the veteran; and (2) post 
service medical records of treatment.

The lay statements from the veteran submitted in support of 
his claim are not new because they merely repeat the 
contentions previous considered by the RO's February 1994 
rating decision, i.e., that he has developed a skin disorder 
as a result of his active duty service.  Hence, the Board 
concludes that these additional lay statements are merely 
cumulative, and not new.  Even accepting these statements as 
true, the veteran is not shown to be competent to provide a 
medical diagnosis of a condition during service, or the 
etiology of any current disorder.  See Espiritu, 2 Vet. App. 
at 495; Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108); Chavarria v. 
Brown, 5 Vet. App. 468 (1993) (an appellant's own recitations 
of her medical history do not constitute new and material 
evidence sufficient to reopen her claim when this account has 
already been rejected by VA).  Thus, the lay statements 
submitted in support of the veteran's claim herein are not 
new and they are not material to the issues at hand herein.

Additional post service medical treatment reports have also 
been obtained that were not before the RO when it denied 
service connection for a skin disorder in February 1994.  
These additional medical records are new.  Accordingly, the 
Board must now consider whether the identified evidence is 
"material," in the sense of bearing directly and 
substantially on the matter under consideration, and whether 
the evidence contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's current 
skin disorder.

After a thorough review of the veteran's claims file, the 
Board concludes that none of the newly submitted medical 
evidence refers to the incurrence or aggravation of a skin 
disorder during service.  There is not any evidence 
indicative of a causal nexus between any current skin 
disorder and the veteran's active duty service.  Although 
some of the newly submitted medical evidence noted the 
veteran's history of active duty service, there is no 
competent opinion attributing the veteran's current skin 
disorder to his active duty service.  In fact, the newly 
submitted evidence contradicts that conclusion.  The VA 
examination for skin, dated in July 1998, noted that "[i]n 
recent years, [the veteran], who is quite fair, has had a 
number of changes from sun damage."  The report concluded 
with an impression of "extensively sun damaged skin."  Thus, 
the additional post service medical treatment reports 
submitted herein are not material to the issues at hand 
herein.

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the RO's February 1994 
rating decision is not new and material and does not provide 
the required evidentiary basis to reopen the veteran's claim.  
The RO's February 1994 rating decision denying service 
connection for a skin disorder, claimed on a direct basis and 
as a residual of exposure to mustard gas during service, 
remains final.  See Hodge, 155 F.3d 1356; Morton v. Principi, 
3 Vet. App. 508, 509 (1992)(medical records describing the 
veteran's current condition are not material to the issue of 
incurrence during service and are not sufficient to reopen a 
claim for service connection based on new and material 
evidence); 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette, 8 Vet. App. at 78.  
Here, unlike the situation in Graves, the veteran has not put 
the VA on notice of the existence of any specific, particular 
piece of evidence which is not only relevant to his claims, 
but is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(1999).  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).

The benefit of the doubt doctrine need not be applied in the 
situation where an appellant has not fulfilled the threshold 
burden of submitting new and material evidence to reopen a 
finally disallowed claim.  Annoni v. Brown, 5 Vet. App. 463 
(1993).

ORDER

Because the claims are not well grounded, service connection 
for nephrolithiasis, coronary artery disease and a cognitive 
disorder, claimed on a direct basis and as a residual of 
exposure to mustard gas during service, are denied.

Entitlement to service connection for an eye disorder, 
including pseudophakia right eye, cataract left eye, age-
related macular degeneration and Horner's syndrome, claimed 
on a direct basis and as a residual of exposure to mustard 
gas during service, is denied.

The appeal to reopen a claim of service connection for a skin 
disorder, claimed on a direct basis and as a residual of 
exposure to mustard gas during service, is denied.



		
BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

